Regency Energy Partners Reports Third-Quarter 2008 Results Regency Explores Options Regarding Expansion of Louisiana Pipeline and Announces Revised Growth Capital and Financing Objectives for 2009 and 2010 DALLAS, November 10, 2008 – Regency Energy Partners LP (Nasdaq: RGNC) announced today its adjusted EBITDA increased 69% to $67 million in the third quarter 2008, compared to $39 million in the third quarter 2007.Revenue in the third quarter 2008 increased 85% to $547 million, compared to $296 million in the third quarter 2007.Adjusted total segment margin increased 84% to $117 million in the third quarter 2008, compared to $64 million in the corresponding 2007 period. Regency generated net income of $49 million in the three months ended September 30, 2008, compared to a loss of $10 million in the previous year’s period.This $59 million increase is primarily related to expansion of the business, non-cash gains from risk management activities and the absence in 2008 of a debt-refinancing loss associated with the early termination penalty for Regency senior notes. “Despite the impact of Hurricane Ike and a drastic reduction in commodity prices, Regency produced impressive year-over-year growth in our business. Our 2008 adjusted EBITDA guidance remains unchanged, although we anticipate coming in on the lower half of the range based on current commodity prices,” said Byron Kelley, chairman, president and chief executive officer of Regency.“Also, with the current capital market conditions, Regency has reevaluated our future growth plans, and we are making appropriate capital expenditure reductions to continue to maximize unitholder value.” REVIEW OF SEGMENT PERFORMANCE Gathering & Processing - The Gathering & Processing segment includes Regency's natural gas processing and treating plants, low-pressure gathering pipelines and NGL pipeline activities. Adjusted segment margin for Gathering & Processing, which excludes non-cash hedging gains and losses related to the Gathering and
